This action was brought originally in the Adams Common Pleas by J. A. Shriver and D. F. Williams tax-payers on behalf of the village of Manchester against the mayor, clerk, treasurer, solicitor and counsel of Manchester and the Adams County Power & Light Company in an effort to restrain the Light Company from operating under a franchise granted by the village for the furnishing of electric current. At the time the franchise was granted the village was operating an electric light plant and furnishing thereby electricity for the inhabitants of the village.
The Court of Appeals on motion struck an answer and cross petition filed by the village from the files, said answer and cross petition setting up and alleging that the operation of the light plant owned by the Light Company would render inefficient and cut down the operation of the Municipal Electric Light Company.
The Village in the Supreme Court contends:
1. That the grant of authority in Section 4 Article 18 of the Constitution cannot be alienated.
“ 2. That a municipal corporation cannot dispose of an active public utility and grant to others the right to operate a similar public utility.